Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 21, 2014

                                      No. 04-13-00805-CR

                                  Ex Parte Santos GUEVARA,
                                            Appellant

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 4704-A
                       Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        On March 7, 2014, this court abated this appeal for an abandonment hearing because
appellant’s counsel, Mr. James R. Chapman, had failed to respond to orders of this court
regarding payment of the clerk’s record. On March 19, 2014, a supplemental reporter’s record
was filed from the abandonment hearing at which Mr. Chapman testified he has not abandoned
the appeal, and the district clerk testified she has received payment for the record.

        Ms. Jan Davis is the official responsible for preparing, certifying, and timely filing the
clerk’s record. Ms. Davis is hereby ORDERED to file the clerk’s record in this appeal no later
than April 9, 2014.

       Because the reporter’s record has already been filed, Mr. Chapman is ORDERED to file
appellant’s brief thirty days from the date the clerk’s record is filed.



                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court